Citation Nr: 0015669	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-02 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
wrist injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active air service from December 1970 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen a previously denied claim for 
service connection for residuals of a left wrist injury.  


FINDINGS OF FACT

1.  In May 1981 and July 1981 rating decisions, the RO denied 
the veteran's original claim for service connection for 
residuals of a left wrist injury, based upon a finding that 
the veteran's acute injury of the left wrist in service 
resolved without residual disability.  The veteran did not 
appeal these determinations, and the decisions became final.  

2.  Additional evidence received since the July 1981 denial 
does not indicate that the veteran has a chronic left wrist 
disability as a result of the injury in service, and is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1981 decision of the RO that denied service 
connection for residuals of a left wrist injury is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1999).  

2.  The additional evidence received subsequent to the July 
1981 RO decision denying service connection for residuals of 
a left wrist injury is not new and material, and the claim 
may not be reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In May 1981, the RO denied the veteran's original claim for 
service connection for residuals of a left wrist injury.  The 
RO concluded that service connection could not be granted 
because the medical evidence did not indicate that the 
veteran's acute left wrist injury in service resulted in a 
chronic disability.  In July 1981, the RO again denied the 
veteran's claim despite additional evidence submitted by the 
veteran in the form of a medical statement and affidavits 
from friends.  The RO determined that this additional 
evidence still did not show that the veteran's in-service 
left wrist injury resulted in a chronic left wrist 
disability.  The veteran did not appeal these determinations; 
hence, these rating decisions became final.  38 U.S.C.A. 
§ 7105.  

The evidence of record used as a basis for the May 1981 and 
July 1981 rating decisions included the veteran's service 
medical records which documented that he was seen for 
complaints of a wrist injury in June 1971.  Physical 
examination revealed that the wrist was tender and 
demonstrated limited range of motion.  There was no swelling 
or ecchymosis.  A radiograph report indicated that the 
veteran had reported that baggage fell on his left wrist.  
The X-ray was reported to be normal.  The impression was 
contusion of the left wrist.  Conservative treatment was 
recommended and he was returned to duty.  Upon separation 
examination in May 1974, no residual left wrist disability 
was noted.  

Also of record were clinical records and a letter from 
Bernard M. Swope, M.D., dated in March 1981 and July 1981.  
The clinical records indicate that the veteran was seen in 
March 1981 for complaints of a left wrist injury earlier that 
month.  He reported that he fell on some steps and sustained 
a dorsiflexion type injury.  At the time of treatment, the 
veteran gave a history of a left wrist injury in service.  
Clinical evaluation revealed that the veteran's wrist was not 
swollen.  There was tenderness over the anatomic snuffbox but 
not over the distal radius.  X-rays showed an old non-union 
of the carpal navicular with some early degenerative changes.  
The impression was a sprained left wrist superimposed on an 
old fractured navicular.  He was seen again several days 
later and reported that the wrist felt better.  In a June 
1981 letter, Dr. Swope stated that he examined the veteran in 
March 1981 for a recent left wrist injury which had 
aggravated an old injury.  He indicated that the fractured 
navicular was several years old; however, he was not able to 
date this exactly.  The veteran maintained that he injured 
his left wrist in service and was treated in the dispensary 
but no X-rays were taken.  Dr. Swope related that it was 
feasible that the fractured navicular occurred at that time.  

The veteran also included statements from four individuals 
who each reported that he had known the veteran for many 
years.  They remarked that the veteran never complained of 
any pain in his wrist before service; however, after his 
discharge from service, they recalled that he had told them 
that he had injured his left wrist in service and often 
complained that the wrist was painful.  Based upon this 
evidence, the RO concluded that the veteran had not presented 
evidence showing that his acute left wrist injury in service 
resulted in a chronic left wrist disability.  Therefore, 
service connection for residuals of a left wrist injury was 
denied.  

The veteran filed a request to reopen his claim in August 
1998.  He submitted clinical records from the Beckley, West 
Virginia, VA Medical Center (VAMC), dated from July 1998, to 
January 1999.  These records indicate that the veteran was 
seen for complaints of pain in his left wrist.  He reported 
that he injured the wrist in service, and had developed 
increasing pain and discomfort in his left hand over the 
years.  He worked as a truck driver and an end loader.  He 
began to experience decreased grip strength in the hand and 
wanted it to be evaluated.  Physical examination revealed 
that there was swelling over the dorsal radial aspect of the 
left wrist with limitation of motion.  X-rays showed a 
nonunion of a fracture of the left scaphoid, with 
degenerative arthritis of the left wrist and a cyst in the 
scaphoid.  The impression was fracture of the left scaphoid 
with nonunion and degenerative arthritis of the left wrist.  
Several treatment options were recommended.  He underwent a 
capitate lunate fusion and scaphoid implant arthroplasty in 
October 1998.  Follow-up records indicate that the wrist was 
healing.  

In a September 1998 rating decision, the RO determined that 
the additional evidence provided by the veteran still did not 
include medical evidence that the veteran's acute left injury 
in service resulted in a chronic left wrist disability.  
Accordingly, the evidence was not new and material, and the 
claim for service connection for residuals of a left wrist 
injury could not be reopened.  

In a March 1999 statement, the veteran again asserted that no 
X-rays had been taken at the time of his left wrist injury in 
service.  He had requested a copy of the X-ray and the X-ray 
report, but only received X-rays of his teeth.  He also 
indicated that he did not wish to be scheduled for a personal 
hearing.  

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the VA as to conclusions based on the evidence on 
file at the time VA issues written notification of the 
decision.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except where there is 
clear and unmistakable error in the decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step analysis that must 
be applied when a claimant seeks to reopen a final decision 
based on new and material evidence.  First, it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, it must be determined 
immediately upon reopening whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the merits of the claim 
must be evaluated after ensuring the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 Vet App 
203 (1999) (en banc); Elkins v. West, 12 Vet. App. 209 
(1999).

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above 
and will not be used in this decision.  

The Board further notes that in the September 1998 rating 
decision, the RO utilized the "reasonable possibility" 
standard stated above; however, in the January 1999 Statement 
of the Case (SOC) and a March 1999 Supplemental Statement of 
the Case (SSOC), the RO referenced the correct standard as 
set forth in Hodge, supra.  Therefore, the Board finds that 
there has been no prejudice to the veteran.  A remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran, and the Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203, 207 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Applying these guidelines, the Board has reviewed the 
additional evidence that has been associated with the claims 
folder since the July 1981 denial.  As suggested by the 
factual background set out above, evidence available to the 
RO in July 1981 did not indicate that the veteran's acute 
left wrist injury in service resulted in a chronic left wrist 
disability.  

The Board finds that new and material evidence has not been 
presented, and the claim for service connection for residuals 
of a left wrist injury may not be reopened.  With all due 
respect for the veteran's effort to reopen the claim, the 
additional medical evidence in the veteran's file still does 
not establish that he has any chronic disability of the left 
wrist that is related to his left wrist injury in service.  
In addition, the veteran's statements are merely duplicative 
of the assertions he set forth in conjunction with his 
original claim for service connection.  Accordingly, we find 
that the additional evidence submitted by the veteran since 
the RO's July 1981 denial is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In essence, it is cumulative or duplicative of the 
evidence of record at the time of the original denial.  
38 C.F.R. § 3.156(a).  See Hodge, supra.  Hence, the Board, 
while sympathetic to the veteran's claim and his disability 
situation, must conclude that he has failed to meet his 
burden of presenting new and material evidence, and the claim 
for service connection for residuals of a left wrist injury 
may not be reopened.  

To the extent that the veteran asserts that no X-rays of his 
left wrist were taken in service and that he has not received 
a copy of such X-ray evidence as requested, the Board notes 
that, as discussed in the factual background above, the 
service medical records in his file included a radiograph 
report dated in June 1971 which indicated that X-rays of his 
left wrist were interpreted as normal.  It does not appear 
that the actual X-ray is in the file and this may explain why 
the veteran only received copies of X-rays of his teeth in 
response to his request.  



ORDER

As new and material evidence has not been presented to reopen 
a claim for service connection for residuals of a left wrist 
injury, the claim is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

